UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1995


CASSANDRA HARRISON-BELK; BEVERLY JEAN HARRISON; TANQUONYA
MOANEY, in her official capacity as Special Administratrix
for the Estate of Laniee Marie Moaney,

                   Plaintiffs – Appellees,

             and

CYNTHIA DOLLARD; MARIE MOANEY,

                   Plaintiffs,

             v.

RICHIE D. BARNES,

                   Defendant – Appellant,

             and

ROCKHAVEN COMMUNITY CARE HOME, INCORPORATED,

                   Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cv-00054-CMC)


Submitted:    February 20, 2009                Decided:   March 25, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richie D. Barnes, Appellant Pro Se.    Lovic Alston Brooks, III,
BROOKS LAW FIRM, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Richie D. Barnes appeals the district court’s order

awarding attorneys’ fees of $22,424, and costs of $1,494.30, to

Appellees         Cassandra     Harrison-Belk,           Beverly         Jean    Harrison,     and

Tanquonya          Moaney,     acting    as       Special         Administratrix        for    the

Estate of Laniee Marie Moaney, resulting from their suit for

payment of overtime compensation, liquidated damages, attorneys’

fees, and other relief under the Fair Labor Standards Act, 29

U.S.C.       §     216(b)     (2006).        We       have    reviewed        the     record   and

determined that the district court did not abuse its discretion

in awarding attorneys’ fees to Appellees.                                See Hitachi Credit

America Corp. v. Signet Bank, 166 F.3d 614, 631 (4th Cir. 1999)

(noting that a district court’s decision to award attorneys’

fees    is       reviewed     for    abuse    of      discretion).             Accordingly,     we

affirm for the reasons stated by the district court, Harrison-

Belk v. Barnes, No. 3:07-cv-00054-CMC (D.S.C. July 31, 2008),

and    deny       as   moot    Barnes’s      motion          to   stay    the    execution      of

judgment.          We dispense with oral argument because the facts and

legal    contentions           are   adequately          presented        in    the    materials

before       the    court     and    argument         would       not   aid     the   decisional

process.

                                                                                        AFFIRMED




                                                  3